JOSEPHINE LINKER HART, Judge, concurring. I agree that this case should be affirmed, but I write separately because I disagree with how the majority disposes of the evidentiary issue regarding the exclusion of Special Agent Hydron’s testimony. In my view, the argument that Clark makes on appeal is simply not preserved. The trial court’s ruling in limine precluded Hydron from testifying about his conclusion that, after investigating the incident in question, Officer Clark did not commit a criminal offense. Clark called Hydron in his case in chief. He elicited testimony from Hydron that Hydron was a defensive-tactics expert who instructed police officers in “pressure point control tactics” and “violent encounter resolution skills.” Hydron testified that he [ ^learned these skills at an instructor’s course, where he earned a certification. He also testified that he had previously testified in court as an expert witness in three cases. Clark, however, did not ask the trial court to recognize Hydron as an expert. When Hydron was asked about Clark’s hand position on the booking photo of the alleged victim, the State objected. The following exchange took place: MR. Crumpton (for the defense): Is it your understanding that the hand in the picture, whose hand is that? Mr. Long (for the State): Judge, the pictures speak for themselves. We all agree whose hand it is, who it’s a picture of. Beyond that, they speak for themselves, and based on the Court’s previously [sic] rulings, I object to this line of examination. In other words, tell the jury what they see. They can look at it. Mr. Crumpton: Your honor, he’s just testified he’s an expert in that field. He can, may we approach, your honor? The Court: You may. Mr. Long: I don’t care if he’s a thermal [sic] nuclear physicist. He’s here to give fact testimony. He— Mr. Crumpton: I mean — (inaudible). Mr. Long: May I be allowed to continue with my objection, your honor? The Court: Yes, sir. Mr. Long: I don’t care if he’s a thermal [sic] nuclear physicist. He’s here to testify as a fact witness. He is not qualified to give testimony on whether something is or is not a battery or assault in the first degree or assault in the second degree or assault in the third degree because those are mixed questions of law and fact, which this jury will decide after it has heard the facts and been properly instructed on the law by this jury [sic]. This is an attempt by defense counsel to invade the providence [sic] of the jury, and I object to it. Mr. Crumpton.- Can I? We have a picture the State has introduced. | 1bThe Court: Objection is sustained. Mr. Crumpton: Mr. Hydron, I’m going to go ahead and— The Court: Lawyers, we’re taking a recess. (Whereupon the following was had in chambers.) The Court: There is a major trial over there in Monroe County. It is serious. It is aggravated robbery or something like that. We’re not going to finish with Hydron today. I’m going to let him go. I’m not going to conclude this case today. I see now it ain’t going to happen. We’re going to recess this trial and resume this trial on Monday. But what I’m waiting to address, would you ask Hydron to step in. When the trial resumed, Clark’s counsel simply passed the witness without any further questions. It is obvious from the foregoing quotation that if it was Clark’s intention to make what I believe is a very sound argument on appeal, it was not made or ruled on at trial. The argument that the trial court did rule on — the objection made by the State — is the argument that the majority has affirmed. The only problem is, it is not the argument that Clark makes on appeal.